DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 3–10 is/are pending.
Claim(s) 2 is/are canceled.

Allowable Subject Matter
Claim(s) 1 and 3–10 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Yoo (KR 2017-0112345 A, hereinafter Yoo).
Yoo discloses a slurry composition for a non-aqueous secondary battery negative electrode comprising a negative electrode active material (see LTO, [0105]), a binder (see HNBR, [0105]), and an organic solvent (see NMP, [0105]), wherein the negative electrode active material includes lithium titanium oxide (see LTO, [0105]), and the binder includes a copolymer that includes a nitrile group-containing monomer unit and at least one selected from an aliphatic conjugated diene monomer unit and an alkylene structural unit (see HNBR, [0105]); and a conductive material (see CNT, [0105]), wherein the conductive material includes carbon fiber (see CNT, [0105]).
Yoo does not disclose, teach, or suggest the following distinguishing feature(s):
A slurry composition for a non-aqueous secondary battery negative electrode comprising a binder that includes a copolymer having a Mooney viscosity (ML1+4, 100° C) of not less than 70 and not more than 200, an alkylene structural unit in a proportion of not less than 65 mass%, and an iodine value of less than 10 mg/100 mg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725